The plaintiff in error, hereinafter called defendant, was convicted in the district court of Caddo county of larceny and his punishment fixed at four years and six months in the penitentiary.
The defendant was jointly charged with one Lester Pierce of the larceny of two sets of harness of the value of $30. The evidence sufficiently sustains the judgment. Defendant did not take the stand and offered no testimony.
The only assignment of error argued is that the county attorney made improper argument in arguing the prevalence of crime, the expense incident thereto, and the necessity for severe punishment as an example to others criminally inclined. Also it is insisted there is a reference to the failure of defendant to take the stand. Objections to the argument were overruled by the court. The argument cannot be considered as a comment on the failure of the defendant to testify. Counsel for the state unduly stressed the prevalence of crime and the expense of suppressing crime and appealed to the interest of the jurors as taxpayers, which may have resulted in the assessing of a more severe punishment than is warranted.
Having regard for the value of the property stolen, the punishment assessed is excessive. The judgment is modified by reducing the sentence from four years and *Page 34 
six months to two years in the penitentiary. As modified, the case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.